Citation Nr: 1432640	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-08 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected diabetes mellitus type 2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971, which included service in the Republic of Viet Nam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board notes that the Veteran requested on his March 2011 VA Form 9 Appeal that he be afforded a hearing before a member of the Board.  However, in June 2013, the Veteran withdrew his request for a hearing.  As such, the Board will proceed to adjudicate the claim as done below. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  Review of such file includes a January 2012 VA examination report and an April 2014 Appellant's Brief.  Remaining documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Peripheral neuropathy did not have its clinical onset in service or within the first post service year and is not otherwise related to active duty or a service-connected disability.  


CONCLUSION OF LAW

The Veteran does not have peripheral neuropathy that was incurred or aggravated during active military service or that is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In May 2009 and August 2009 pre-adjudication letters, the appellant was advised of the evidence and information necessary to substantiate his service connection claim for bilateral peripheral neuropathy of the lower extremities, as well as his and VA's respective responsibilities in obtaining such evidence and information.  In this letter, the Veteran was informed of the process by which initial disability ratings and effective dates are established, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the duty to notify has been met.

Further, VCAA notice error is not presumed to be prejudicial.  See Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).  Neither the appellant nor his representative has asserted any specific prejudice in any of the VCAA notice given.  Thus any error in the VCAA notice is shown to be harmless.

The Board also finds that VA has complied with all assistance provisions of VCAA. The evidence of record contains post-service private and VA treatment records, and lay statements of the Veteran.  In addition, the Veteran was afforded VA examinations to assess the nature and etiology of any current peripheral neuropathy and opinions have been obtained.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

As indicated above, in June 2013, the Veteran withdrew his request for a hearing before a Veterans Law Judge (VLJ) at the RO.  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the bilateral peripheral neuropathy of the lower extremities issue in appellate status.

II. Relevant Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  See 78 Fed. Reg. 54763-54766 (2013). 

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2013).

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the claim period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

III. Analysis

The Veteran does not claim and the record does not show that peripheral neuropathy was present in service or manifested within one year of his presumed exposure to herbicides in service.  The Veteran claims that he has peripheral neuropathy that is secondary to his service-connected diabetes mellitus.

An April 2009 handwritten letter from private treating physician, Dr. Teresa Sherman, stated that the Veteran has been a patient in her office since 1981.  She wrote that the Veteran had been diagnosed with type 2 diabetes mellitus in July 2006 and is currently taking prescribed medication as treatment.  She further stated that the Veteran was diagnosed with peripheral neuropathy in January 2009 and is also taking prescribed medication as treatment.

The Veteran underwent an August 2009 VA peripheral nerves examination to assess the nature and etiology of any peripheral nerves disability.  The examiner had access to the Veteran's claims file, to include the April 2009 handwritten letter from Dr. Sherman.  The examiner also recorded the Veteran's complaints of pain in both feet to include feeling like he is walking on rocks.  He also complained of feeling a burning sensation in his feet in the evening.  He reported that he takes prescription medication for the pain and that physical activity makes the foot pain worse.  He described the pain as numbing, burning pain that shoots into the foot from the knee down.  It is an ache.  The Veteran stated that the heat from his hot tub improves the foot pain.  After review of the Veteran's claims file and upon examination of the Veteran, the examiner concluded that the Veteran's physical exam findings are not consistent with neuropathy.  She opined that his symptomatology is not due to peripheral neuropathy and that there is insufficient evidence to warrant a diagnosis of peripheral neuropathy.  

In October 2009, Dr. Sherman wrote an addendum to her April 2009 letter to clarify the Veteran's diagnosis of peripheral neuropathy.  She stated that the Veteran "was diagnosed with peripheral neuropathy in January 2009, which is caused by his diabetes.  The pattern of his neuropathy follows a stocking distribution in his feet, and causes numbness, tingling, and pain.  His symptoms developed after his diagnosis of diabetes."

In the Veteran's October 2009 notice of disagreement, he stated that at times his feet hurt so bad that he is unable to walk and it is very uncomfortable for him to sleep.  He wrote that his feet hurt most of the day and evening.  He further asserted that he did not have problems with his feet until he was diagnosed with diabetes mellitus type 2 in July 2006.  It was not until then when his feet began hurting and causing "awful" pain and difficulties doing daily activities.  The Veteran indicated that he has "read a lot of material on the subject, and [has] come to the conclusion that his diabetes has definitely caused [his] disorders with his feet...knowing that diabetes is one of the most common causes of peripheral neuropathy."

A September 2010 private treatment record, prepared by Dr. F. Khorfan, reflects a diagnosis of restless leg syndrome, but he indicated that he "does not think that is the cause of his current problems...probably neuropathy from diabetes and arthritis."  The Veteran was also diagnosed with asthma and some insomnia.  He was advised to continue taking his prescribed medication and encouraged weight reduction.

In February 2011, Dr. Sherman wrote another letter describing the current nature and etiology of the Veteran's peripheral neuropathy.  She also addressed the August 2009 VA examination, stating that "although the United Kingdom screening assessment conducted by the VA assessor was reported as negative, I believe this is inaccurate."  She further included a February 2011 private treatment record detailing the Veteran's history of peripheral neuropathy.  Upon sensory examination of both feet, the Veteran was shown to have diminished tactile sensation with monofilament testing, but normal position sense and vibration at the level of the toes.  He was diagnosed with diabetes type 2 with neurological complications.

In January 2012, the Veteran was afforded a VA/DBQ peripheral nerves examination.  The Veteran reported that he had recently noted that his hands are affected.  He stated that his fingers lock up with overuse.  He stated that this happens intermittently with no pattern.  The examiner acknowledged the Veteran's private treatment records diagnosing him with peripheral neuropathy as secondary to his service-connected diabetes.  Upon physical examination, the Veteran's gait was normal.  Reflex and muscle strength testing was normal in the upper and lower extremities, with no evidence of muscle atrophy.  Sensory examination was also normal in the upper and lower extremities.  An electromyogram (EMG) study was performed, which revealed abnormal findings in the upper extremities consistent with mild bilateral carpal tunnel syndrome.  Test results also showed that his lower extremities were normal.  There was no electrodiagnostic evidence of peripheral neuropathy.  The examiner opined that the EMG showed no evidence consistent with peripheral neuropathy.  The examiner further concluded that due to the inability to confirm the diagnosis, it cannot be secondary to his service-connected diabetes.

The record contains competing medical opinions as to whether the Veteran has a current diagnosis for peripheral neuropathy.  The Board must thus determine how much weight to afford the opposing opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The Board may weigh one medical professional's opinion over another, depending on factors such as the reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior evidence.  Id. at 470-71.  ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusions that the physician reaches.").

The August 2009 VA examiner's negative opinion for a finding of peripheral neuropathy was based upon physical examination of the Veteran and the United Kingdom and Michigan Neuropathy screening tests.  The January 2012 VA examiner's opinion that the Veteran does not have peripheral neuropathy was based upon reflex and muscle strength testing, a sensory examination, as well as electrodiagnostic testing.  Dr. Sherman's April 2009 handwritten opinion and the October 2009 addendum opinion that the Veteran does have peripheral neuropathy were not supported by clinical findings.  A February 2011 examination report by Dr. Sherman notes deep tendon reflexes were present and equal.  There was decreased sensation in the feet, resulting in a diagnosis of bilateral peripheral neuropathy.  Dr. Khorfan's September 2010 physical assessment did not provide a definitive diagnosis of peripheral neuropathy, finding that such was "probably" the cause of his restless leg syndrome as related to his diabetes and arthritis.  The Board finds the VA examiners' opinions to be more probative, particularly that of the January 2012 examiner, than the private opinions of Dr. Sherman and Dr. Khorfan as they were predicated upon complete neurological testing of the extremities and are more comprehensive to include electrodiagnostic testing. 

While the Veteran contends that he has peripheral neuropathy, a clear preponderance of the evidence shows that the Veteran currently does not have peripheral neuropathy.  The Veteran is competent to indicate that he experiences pain and numbness in his extremities.  Whether this is representative of an underlying pathology, however, is beyond lay expertise.  Because the Veteran does not have peripheral neuropathy, the existence of such turns on what is not observable, namely whether there is a pathological process.  Such a disorder clearly is not one susceptible to lay diagnosis.  The Board consequently finds that while the Veteran is competent to say he has pain in his lower extremities, he is not competent to diagnose peripheral neuropathy.  

The Board has carefully considered the medical and lay evidence of record, but finds that service connection for peripheral neuropathy as secondary to his service-connected diabetes mellitus type 2 is not warranted.  In short, the competent evidence demonstrates that the Veteran does not currently have peripheral neuropathy.  The preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for peripheral neuropathy is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


